t c memo united_states tax_court donald keith morley and rebecca b morley petitioners v commissioner of internal revenue respondent docket no filed date rodney s klein for petitioners william w kiessling for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and additions to petitioners' federal income taxes year deficiency addition_to_tax sec_6651 dollar_figure big_number big_number big_number big_number --- --- --- dollar_figure big_number big_number big_number big_number --- all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether a horse-breeding activity was an activity_not_engaged_in_for_profit and whether petitioners are liable for additions to tax pursuant to sec_6651 for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the second supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners donald keith morley mr morley and rebecca b morley husband and wife resided in elizabethton tennessee at the time they filed their petition during the years in issue petitioners had three children petitioners filed their and federal_income_tax returns in date date and date respectively mr morley operated a dental practice that was the sole source_of_income for his family his dental practice income averaged dollar_figure unless otherwise indicated all descriptions refer to the and tax years petitioners did not have a retirement_plan during the years in issue petitioners placed approximately dollar_figure into an ira account in mr morley met ed horton mr horton mr horton and his wife owned a horse farm mr horton had been in the horse-breeding business for many years and he had an impressive reputation regarding his knowledge of horse business operations and the area horse market during mr horton convinced mr morley that there was great potential for profit in breeding and selling arabian horses mr horton showed mr morley how to use arabian horses to provide a retirement_plan mr horton assisted mr morley's entry into breeding and selling arabian horses the horse-breeding activity from the inception of the horse-breeding activity mr morley consulted with other horse breeders and read journal articles about horse breeding he attended seminars took courses and purchased video tapes on breeding arabian horses and horse farm management mr morley also did a break-even analysis at the inception of his horse-breeding activity in date mr morley acquired a 34-acre farm the farm located approximately miles from petitioners' residence mr morley conducted the horse-breeding activity on the farm prior to mr morley had no knowledge of breeding arabian horses petitioners also had a barn at their home that mr morley used for foaling when mares were ready to give birth to a foal mr morley moved the mare from the farm to the barn located at petitioners' home he attached a monitor to the mare that would go off when the horse was ready to give birth when the monitor went off it signaled a beeper that mr morley carried with him at all times additionally petitioners had a closed-circuit television system that monitored horses about to give birth the barn located at petitioners' home contained a camera in the stall with the horse a separate bedroom in petitioners' home contained a monitor that received the transmissions from the camera when a horse was about to give birth mr morley slept apart from his wife in the separate bedroom containing the monitor when the mare gave birth mr morley delivered the foal in mr morley purchased two broodmares that were in foal sophia and khola and a syndicate share of a stallion t o bolero t o bolero was a bask-bred horse the most mr morley paid for a horse was dollar_figure mr morley maintained casualty_loss insurance on some of the horses between and mr horses lie down flat on the ground when they give birth horses only lie down to give birth the monitor detected when the horse lied down thus signaling the impending birth of a foal this means that it was a famous horse morley sold a total of five or six horses the most he received for a horse was dollar_figure plus another horse in return mr morley established a separate bank account and maintained a general ledger for the horse-breeding activity he classified expenses under various categories and provided these figures on a yearly basis to his c p a mr morley obtained business cards for the horse-breeding activity additionally he designed a logo for his farm which he displayed on materials related to the horse-breeding activity-- banners jackets hats and horse coolers--in order to advertise the horse-breeding activity the promotional materials the promotional materials were orange and white--matching the colors of the university of tennessee mr morley maintained extensive books_and_records on the horse-breeding activity he used business documents including bills of sale and security agreements purchase-and-sale contracts breeding contracts and boarding contracts mr morley's books_and_records included teasing and breeding records on the horses pedigrees for each of the horses and veterinarian and health records of the horses he also kept other records including bills from outside organizations that trained the horses the record does not indicate the value of the acquired horse mr morley attended horse shows to learn about the horse- breeding business he also showed his horses at these events and won several ribbons after initially hiring a local trainer mr morley hired a professional trainer to show and care for his horses additionally mr morley maintained a booth at the horse shows displaying the farm logo the promotional materials and ribbons that the horses had won mr morley made notices with information on each of his horses these notices contained the name registration number breed color sex and price of the horses for sale the notices also contained information on who the horse was in foal to ie to whom the horse was bred and when the foal was due mr morley advertised the horse-breeding activity in various equine periodicals he provided notices and narratives about his horses to potential purchasers he also prepared for prospective customers a document containing a cost analysis of raising a horse all year round mr morley worked days a week at his dental practice and days a week on the farm during the fall winter and spring he spent hours a week at his dental practice and to hours on the horse-breeding activity in the summer mr morley worked hours on the farm and hours at his dental practice mr morley personally handled many horse-breeding activity duties he fenced the farm repaired equipment cleaned the barn ensured security bathed and fed the horses and handled all the veterinary work himself prior to engaging in the horse-breeding activity mr morley spent a lot of time with mrs morley and their three children throughout the years in issue mr morley arrived home after dark very tired in a bad mood and dirty with a certain aroma from his work on the farm due to his schedule mr morley ate dinner later than the rest of the family and spent less time with his family in the horse market began to decline mr morley was unable to sell his foals mr morley modified his business plan he expanded the horse-breeding activity to include dealing in horse gestation monitoring equipment and he displayed literature for the equipment at his horse show booths mr morley also took measures to reduce the expenses of the horse-breeding activity he sold several colts which were not breeding stallions instead of incurring the costs associated with maintaining them additionally he leased another farm with a larger barn with more facilities in order to have a more inviting establishment to attract more people and thereby sell more horses this also allowed mr morley to open the farm to board other people's horses in two of mr morley's horses khola and kholetta disappeared after a search revealed no indication as to either horse's whereabouts mr morley assumed that someone had stolen them several weeks later someone discovered that khola and kholetta had fallen into a sinkhole on the farm and died these horses had been central to the horse-breeding activity mr morley lost other horses too he leased one horse to a man who kept the horse inside an electric fence one night the man forgot to turn on the electric fence the horse escaped a car hit it and the horse died additionally a prize-winning stallion t a kolero stepped into a hole and broke its leg consequently mr morley had to put t a kolero to sleep on schedule f profit or loss from farming attached to their and federal_income_tax returns petitioners reported gross_receipts from the horse-breeding activity in the amounts of dollar_figure dollar_figure and dollar_figure respectively on schedule f attached to their and federal_income_tax returns petitioners reported net losses from the horse-breeding activity in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respectively losses sustained by petitioners were out-of-pocket economic losses with the exception of amounts deducted for depreciation for clarity we note that t a kolero and t o bolero were different horses opinion i horse-breeding activity sec_183 provides generally that if an activity is not engaged in for profit no deduction attributable to such activity shall be allowed except as provided in sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the u s court_of_appeals for the sixth circuit to which an appeal in this case would lie has held that for a deduction to be allowed under sec_162 or sec_212 or a taxpayer must establish that he engaged in the activity with the primary purpose and dominant hope and intent of realizing an economic profit independent of tax savings 889_f2d_1548 6th cir affg tcmemo_1988_310 335_f2d_82 6th cir affg tcmemo_1963_1 the expectation of profit need not have been reasonable however the taxpayer must have entered into the activity or continued it with the objective of making a profit 91_tc_371 sec_1_183-2 income_tax regs see also 868_f2d_833 6th cir affg in part and revg in part and remanding tcmemo_1986_569 whether the requisite profit objective exists is determined by looking to all the surrounding facts and circumstances 94_tc_41 sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer's mere after-the-fact statement of intent 84_tc_1244 affd 792_f2d_1256 4th cir sec_1_183-2 income_tax regs petitioners bear the burden_of_proof rule a sec_1_183-2 income_tax regs provides a list of factors to be considered in the evaluation of a taxpayer's profit objective the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any from the activity the financial status of the taxpayer and elements of personal pleasure or recreation this list is nonexclusive and the number of factors for or against the taxpayer is not necessarily determinative but rather all facts and circumstances must be taken into account and more weight may be given to some factors than to others see sec_1_183-2 income_tax regs cf 70_tc_715 affd 615_f2d_578 2d cir petitioners contend that the losses from the horse-breeding activity are properly deductible because the activity was profit motivated conversely respondent asserts that the activity was not engaged in for profit we find that mr morley engaged in the horse-breeding activity with the primary purpose and dominant hope and intent of realizing a profit a manner in which the activity is conducted relevant factors in determining profit_motive include whether the taxpayer maintained complete and accurate books_and_records conducted the activity in a manner substantially_similar to other comparable businesses which are profitable and attempted changes in order to improve profitability sec_1 b income_tax regs respondent argues that mr morley failed to operate his horse-breeding activity in a businesslike manner mr morley kept extensive records in managing the farm mr morley used business documents his books_and_records for the farm included teasing and breeding records on his horses self-generated pedigrees for each of his horses and veterinarian and other types of health records on his horses he insured the horses that he purchased under contract respondent also points to the fact that mr morley did not create or follow a written business plan and did not prepare any written profit or loss statements or balance sheets for the horse-breeding activity mr morley however had a business plan which was to develop the horse-breeding activity into an enterprise that would support himself and his wife during their retirement years and he modified the plan in order to reduce expenses and in an attempt to generate a profit the business plan was evidence by mr morley's actions mr morley purchased the farm for the horse-breeding activity bred his horses to produce foals showed his horses and advertised his horses for sale see phillips v commissioner tcmemo_1997_128 mr morley maintained an itemized list of expenses and a general ledger for the horse-breeding activity he also consulted with other horse breeders and educated himself about breeding arabian horses and horse farm management mr morley maintained a separate bank account for the horse- breeding activity he advertised his horses mr morley marketed his horses with promotional materials whose color pattern matched those of the university of tennessee he we have previously held that a taxpayer's informal and continuous consultations with experts knowledgeable about horses and horse-breeding activities demonstrated the taxpayer's intent to engage in horse breeding for profit even though the taxpayer did not conduct a formal market study 72_tc_659 mr morley testified that he chose the color pattern for his promotional materials because orange and white were the colors of the university of tennessee and he lived in big orange country we understand his statement about big orange continued provided notices and narratives about every horse to potential purchasers based on the facts of this case we find that mr morley carried on the horse-breeding activity in a businesslike manner and this indicates a profit_motive b expertise of mr morley and his advisers a taxpayer's expertise research and study of an activity as well as his consultation with experts may be indicative of a profit_motive sec_1_183-2 income_tax regs respondent argues that the type and quality of advice sought by mr morley was not indicative of an intent to engage in an activity for profit prior to mr morley had no knowledge about breeding arabian horses initially he discussed the arabian horse- breeding business with mr horton mr horton had been in the horse-breeding business for many years and the community regarded him as having a quality reputation for his knowledge of the business operations and the area horse market mr horton provided projections to mr morley of the potential profit from the horse-breeding activity additionally mr horton assisted mr morley's entry into arabian horse breeding mr morley also consulted with other horse breeders and read journal articles for information about horse breeding he continued country to mean that people located in this part of the country are devoted fans of the university of tennessee attended seminars took courses and purchased video tapes for information on breeding arabian horses equine health care issues and horse farm management he attended horse shows to learn about the horse-breeding business he hired professional trainers mr morley's consultation with experts and his efforts to educate himself about horse-breeding activities indicate a profit_motive c personal pleasure and the time and effort spent by mr morley the fact that a taxpayer devotes much of his personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit sec_1_183-2 income_tax regs respondent concedes that mr morley spent a substantial amount of time on the horse-breeding activity but argues that he derived a significant amount of personal pleasure from the activity the absence of personal pleasure or recreation relating to the activity in question may indicate the presence of a profit objective sec_1_183-2 income_tax regs mr morley's work on the farm was difficult and it often precluded him from spending time with his family mrs morley credibly testified that she and her children missed her husband and that she would have preferred it if mr morley had been at home instead of working on the horse-breeding activity mr morley arrived home after dark very tired in a bad mood and dirty with a certain aroma from his work on the farm it appeared to the court that mrs morley resented the amount of time mr morley spent on the horse-breeding activity and that she was unhappy that her husband came home every night dirty and smelly we are not convinced that mr morley would subject himself to such rigors solely for recreation or pleasure furthermore the record indicates that as of the time of trial mr morley had ridden the horses no more than three times and only in conjunction with his work on the farm the time and effort mr morley spent on the horse-breeding activity combined with his lack of personal pleasure from the activity indicate a profit_motive d history of income or losses a record of substantial losses over several years may be indicative of the absence of a profit_motive 72_tc_411 affd without opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs however provides that a series of losses during the startup phase of an activity may not necessarily be an indication that the activity is not engaged in for profit furthermore if losses are sustained because of unforseen circumstances beyond the control of the taxpayer then such losses would not be an indication that the activity is not engaged in for profit id respondent argues that mr morley's consistent history of losses in the horse-breeding activity is persuasive evidence that he did not expect to make a profit mr morley argues that he sustained losses because of unforeseen circumstances beyond his control ie the decline in the horse market the death of two horses that were central to the horse-breeding activity in a sinkhole accident and the loss of other horses due to a fatal collision with a car and a broken leg we conclude that the financial losses mr morley sustained were the result of unforeseen circumstances beyond his control furthermore during the last few years of years in issue the losses from the horse-breeding activity had been steadily decreasing additionally from through petitioners' net losses from the horse-breeding activity declined even further to an average of dollar_figure mr morley also testified that in he made a profit from the horse-breeding activity moreover we believe that the years in issue encompassed a startup_period see phillips v commissioner tcmemo_1997_128 see also 72_tc_659 as petitioners' losses were sustained during the startup phase of the horse-breeding activity and were the result of unforseen circumstances beyond petitioners' control we conclude that the losses sustained are not an indication that the horse-breeding activity was not engaged in for profit e petitioners' financial status substantial income from sources other than the activity in question particularly if the activity's losses generate substantial tax benefits may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs respondent argues that mr morley greatly reduced the taxes due from his dental practice income by his reported losses from the horse-breeding activity petitioners argue that they and their three children lived a middle class lifestyle they also point out that they did not maintain a retirement_plan or have substantial savings to satisfy their financial needs during retirement we have previously stated that it is unconvincing to argue that a taxpayer would spend dollar_figure with the objective of saving a portion of that dollar on taxes 'as long as tax_rates are less than percent there is no 'benefit' in losing money' harrison v commissioner tcmemo_1996_509 quoting engdahl v commissioner t c pincite we believe that mr morley engaged in the horse-breeding activity to provide for his and his wife's retirement based on these facts we do not find that this factor indicates that the horse-breeding activity was not engaged in for profit f conclusion after reviewing the entire record we conclude that mr morley engaged in the horse-breeding activity with the primary purpose and dominant hope and intent of making a profit within the meaning of sec_183 ii failure to timely file the sec_6651 additions to tax for and were based on the deficiencies determined by respondent the deficiency portion and amounts petitioners listed on their and federal_income_tax returns as due and owing the return portion as a result of our holding that mr morley engaged in the horse-breeding activity for profit petitioners are not liable for the through deficiencies therefore petitioners are not liable for the amounts of the sec_6651 additions to tax attributable to the deficiency portion as the remaining amounts of the sec_6651 additions to tax are attributable to the return portion and not to the deficiencies we have no jurisdiction over these additions see sec_6665 meyer v commissioner 97_tc_555 to reflect the foregoing decision will be entered for petitioners
